DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 07/25/2022, Claims 1, 3, 4, 6, 8, 10, 12, 13 and 19 are amended. Claims 2, 11 and 20 are cancelled. Claims 1, 3-10 and 12-19 are pending. No new matter has been added. 


With respect to the amendment filed on 07/25/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims 1, 10 and 19 to include previously indicated subject matter as allowable of claims 2, 11 and 20. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1, 3-10 and 12-19 are allowed. 








Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1, 3-10 and 12-19 are allowed. 
Independent Claims 1 and 3 respectively recite the limitations of: obtaining key points of a reference region of an object in an image; determining an orientation of the reference region according to the key points of the reference region; and performing deformation processing on a region to be adjusted of the object based on the orientation of the reference region, wherein the region to be adjusted is the same as or different from the reference region, wherein determining the orientation of the reference region according to the key points of the reference region comprises: obtaining at least three key points in the reference region, wherein the at least three key points are not on a same straight line; determining a target vector based on the at least three key points; and taking a direction of the target vector as the orientation of the reference region.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Huang et al. in Abstract discloses an image processing method and apparatus, image processing apparatus and storage medium. The invention claims an image processing method comprising: acquiring first object of the first image of the two-dimensional three-dimensional coordinate in the three- dimensional space, mapping the three-dimensional coordinate in the two-dimensional space to obtain the two-dimensional coordinate, performing deformation processing of the first object to the first image to obtain a second image based on the two-dimensional coordinate; based on the three-dimensional coordinate of the second object in the first image, locating coordinates of the first object, wherein the second object includes the first object. can is comprised of the object of the first object to the second object in the present embodiment, the first object can be a sub-object in the second object. For example, the second object is a human face, the first object can be apple on the face. For another example, the second object is a human face, the first object can be a human nose on the face, eye, eyebrow, brow or so. For another example, the second object can be a person and the first object can be human. In a word, in the present embodiment, the second object including the first object. the second object includes the first object and the second object comprises multiple key characteristic point, the three- dimensional coordinate of the key characteristic point can be known. For example, the first object is the apple, the second object is a human face, the human face is a predetermined number of key feature points, for example, key feature points of eyes, nose, mouth, ears, facial features, according to the key characteristic point, combining the face model, can determine the approximate location of apple; deformation of regions from first to second image regions are determined one being reference to other.

However, Huang, even if combined, fail to teach or suggest obtaining key points of a reference region of an object in an image; determining an orientation of the reference region according to the key points of the reference region; and performing deformation processing on a region to be adjusted of the object based on the orientation of the reference region, wherein the region to be adjusted is the same as or different from the reference region, wherein determining the orientation of the reference region according to the key points of the reference region comprises: obtaining at least three key points in the reference region, wherein the at least three key points are not on a same straight line; determining a target vector based on the at least three key points; and taking a direction of the target vector as the orientation of the reference region, as required by claims 1, 10 and 19. Indeed, these references are silent about any such deformation of region where the orientation of region is determined by selected key points are not positioned on the same straight line. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 10 and 19 are allowed. Claims 3-9 are allowed by virtue of their dependency on claim 1. Claims 12-18 are allowed by virtue of their dependency on claim 10.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030152289 A1
US 20170352092 A1

US 20190318151 A1
US 20190220657 A1
US 20200126295 A1
US 20210166012 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661